936 P.2d 372 (1997)
147 Or. App. 342
OREGONIANS IN ACTION, Petitioner,
v.
LAND CONSERVATION AND DEVELOPMENT COMMISSION, Respondent, and
McKay Creek Valley Association, Intervenor.
CA A91720.
Court of Appeals of Oregon.
Argued and Submitted February 24, 1997.
Decided March 26, 1997.
David J. Hunnicutt, Tigard, argued the cause and filed the brief for petitioner.
Stephanie L. Striffler, Assistant Attorney General, argued the cause for respondent. With her on the brief were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
F. Blair Batson, Portland, argued the cause and filed the brief for intervenor.
Before RIGGS, P.J., and LANDAU and LEESON, JJ.
PER CURIAM.
Petitioner seeks review of an enforcement order of the Land Conservation and Development Commission (LCDC) that required Washington County to apply provisions of OAR 660-33-120, -130, and -135 to applications for dwellings in conjunction with farm use. Those rules have been declared invalid in respects that are dispositive here. Lane County v. LCDC, 138 Or.App. 635, 644-45, 910 P.2d 414, adhered to 140 Or.App. 368, 914 P.2d 1114, rev. allowed 324 Or. 305, 925 P.2d 908 (1996). We therefore reverse the enforcement order and remand for reconsideration in the light of Lane County. Petitioner makes two other assignments of error that assert alternate grounds for reversal. We have reviewed those assignments of error and hold them to be without merit.
Reversed and remanded.